TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00409-CV


Alberto Carvajal, Appellant

v.

SunSet Logistics, Inc., & Dillon Resources, Inc., 
& Its Occupational Injury Benefit Plan, Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 08-402-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		The clerk's record in this case was due on June 30, 2008.  No clerk's record has been
filed due to appellant's failure to pay or make arrangements to pay the clerk's fee for preparing the
clerk's record.
		If the trial court fails to file the clerk's record due to appellant's failure to pay or make
arrangements to pay the clerk's fee for preparing the clerk's record, the appellate court may dismiss
the appeal for want of prosecution unless the appellant was entitled to proceed without payment of
costs.  Tex. R. App. P. 37.3(b).
		Because appellant has failed to pay or make arrangements to pay the clerk's fee for
preparing the clerk's record, this appeal is dismissed for want of prosecution.


						__________________________________________
						Diane M. Henson, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed for Want of Prosecution
Filed:   October 31, 2008